IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF M.M.                  : No. 76 WAL 2017
                                         :
                                         :
PETITION OF: R.M., NATURAL FATHER        : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.